Citation Nr: 0828443	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bonham, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
November 10, 2005, to November 18, 2005.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1959 to October 
1967 and from December 1969 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the above Department of 
Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  

FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
November 8, 2005, to November 18, 2005, for treatment of a 
service-connected disability.

2.  The treatment received at the private facility from 
November 8, 2005, to November 9, 2005, was emergent in 
nature.

3.  The evidence shows that the veteran's condition 
stabilized on November 9, 2005, and that he could then have 
been safely transferred to a VA or other Federal facility. 

4.  The veteran was entitled to benefits under Medicare 
"Part A," which is a health plan contract as defined by 
law.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility from November 10, 2005 to November 18, 2005 are not 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
chapter 17 of title 38, United States Code.  See 38 C.F.R. §§ 
17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

In addition, the various judicial precedents pertaining to 
VCAA requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Nevertheless, the Board points out that the RO has explained 
to the veteran the basis for the finding that the medical 
expenses from November 10, 2005, to November 18, 2005, were 
not covered by VA.  In June 2006, the AOJ sent the veteran a 
letter informing him of what evidence was required to 
substantiate his claim.  

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
between November 8, 2005, and November 18, 2005.  This 
involves the medical records from that time period and the 
medical opinions from the veteran's private treating 
physician and the VA staff physician at the VAMC.  Evidence 
which is necessary to decide the case is thus already of 
record and, as explained below, the outcome of the case is 
mandated by the relevant law and regulations.  Therefore, no 
amount of additional evidentiary development would change the 
outcome of the case.  The veteran does not assert that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  The Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Factual Background and Analysis

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The veteran is seeking reimbursement for the costs of medical 
treatment received as an inpatient at P. Medical Center from 
November 8, 2005, to November 18, 2005.  

At that time his established service-connected disabilities 
were prostate cancer, rated as 100 percent disabling; 
arteriosclerotic heart disease (ASHD), rated as 60 percent 
disabling; post traumatic stress disorder, rated as 50 
percent disabling; retinopathy/cataracts, rated as 30 percent 
disabling; nephropathy with hypertension, rated as 30 percent 
disabling; diabetes mellitus with peripheral neuropathy of 
the upper extremities, rated as 20 percent disabling; 
arterial insufficiency of both lower extremities, each rated 
20 percent disabling; impaired hearing and peripheral 
neuropathy of both lower extremities, each rated as 10 
percent disabling; and sexual impotence rated as 
noncompensable.  The combined evaluation was 100 percent.  

The relevant facts in this case are not in dispute.  
Pertinent records show that on November 8, 2005, the veteran 
was admitted through the emergency room to P. Medical Center 
for complaints of a sudden onset of dizziness, blurred 
vision, headache, and nausea.  His blood pressure prior to 
admission was 79/29.  He gave a history of multiple near-
syncopal episodes since February, including three full 
syncopal episodes when he lost consciousness.  His past 
medical history was noted for diabetes, hypertension, 
hyperlipidemia, and COPD.  

On admission the veteran was alert and in no acute distress.  
He denied chest pain or irregular/racing heartbeat.  Blood 
pressure was 151/60.  Saturation was 97 percent on room air.  
Respirations were 16 and pulse 50.  Heart was regular rate 
and rhythm without murmur, rub, click or gallop.  The 
evaluation included a typical cardiac work up with 
electrocardiogram (EKG), chest X-ray and CT (computed 
tomography) scan of the chest, all of which were negative.  
Lab work was ordered and showed elevated BUN and creatinine 
of 2.5.  However, the veteran's symptoms appeared to have 
stabilized/improved within a relatively short period of time.  
The clinical assessment included diabetes, hypertension, and 
transient ischemic attack versus cerebrovascular accident.  

Because of evidence of acute renal insufficiency, the 
treating physician ordered a 24-hour urine protein and 
creatinine clearance.  The veteran was also scheduled for 
urine protein, urine electrophoresis, urine culture and 
sensitivity and renal sonogram.  Nurse's notes show that 
while waiting for room assignment the veteran watched 
television and drank coffee.  He denied any pain or 
discomfort.  He was later able to rest comfortably, with no 
apparent distress or further complaints noted.  The emergency 
room report noted that he was eventually admitted around 
5:40am, on November 9, and that a renal ultrasound was 
scheduled for later the same day.  

The veteran's condition was discussed during consultation on 
November 10, 2005.  Given that the current metabolic workup 
was unremarkable and the results of the renal ultrasound were 
negative, the examiner concluded the veteran's hypotension at 
admission was possibly due to medication.  It was noted that 
since admission the veteran's blood pressure medications had 
been adjusted and he was kept on telemetry.  His creatinine 
level had improved significantly to 1.4 after treatment.  He 
had not experienced any similar symptoms since his admission.  
There was also no evidence of arrythmia documented on 
telemetry other than sinus bradycardia with no advanced 
atrioventricular block.  However given the veteran's reported 
history of prior VA workup suggesting heart damage and an 
abnormal stress test a cardiac catheterization was scheduled 
to document the extent of his atherosclerotic burden.  

Coronary artery catheterization on November 11, 2005, showed 
multi-vessel disease on the left.  The veteran's condition 
was discussed during additional consultation, and it was 
recommended that he undergo a coronary artery bypass graft in 
light of 2-vessel disease including the proximal left 
anterior descending coronary artery.  There was no mention of 
chest pain or palpitations and no findings regarding a 
"medical emergency" prior to the catheterization.  The 
record reflects that the veteran underwent surgery on 
November 12 and was subsequently discharged from the hospital 
on November 18.

In March 2006 the VAMC granted payment for the period of the 
veteran's admission from November 8 to November 9, but denied 
payment beyond that date on the basis that the veteran had 
become stable for transfer to a VA facility.  The VAMC 
determined that the veteran did not qualify for payment for 
the private treatment provided from November 10, to November 
18, 2005, because the care and services for that time 
interval were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  

A subsequent reconsideration of the claim by the VAMC in June 
2006 upheld this decision, noting that the veteran had been 
hemodynamically stable for emergency room transfer for the 
same level of care at a VA facility.  

In a July 2006 statement, one of the veteran's private 
treating physicians opined that at the time of his 
consultation on November 11, 2005, the veteran was having 
intermittent chest pain following his cardiac catheterization 
requiring an IV nitroglycerin drip, and thus was not deemed 
stable for transport.  

The Board finds that the VAMC's determination that the 
veteran was stabilized on November 9, 2005, is supported by 
the medical evidence of record.  There is no competent 
evidence that his symptoms worsened during his time in the 
emergency room.  Rather, his symptoms had stabilized by 
November 9 and in fact were attributed to his medication.  
Following the initial evaluation in the emergency room, he 
was admitted to the hospital in stable condition in 
preparation for additional work-up the same day.  The records 
do not otherwise indicate that an emergency situation, 
consistent with "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action," existed 
on that day.  With all due respect for the July 2006 private 
medical opinion, the treating physician made no findings 
regarding a "medical emergency" prior to the 
catheterization, and the contemporaneous treatment records do 
not reflect that the procedure was performed on an emergency 
basis such that a transfer of the veteran could not have 
occurred prior to that time.  

The Board is sympathetic to the veteran's assertion that no 
one at VA advised him that he was stable enough to be 
transferred to a VA facility, and that if he had received 
such information from any source regarding this fact he would 
have complied immediately.  It is unfortunate that he was not 
aware of the rules, but the Board is bound to follow all 
pertinent laws and regulations.  38 U.S.C.A. §§ 501(a), 
7104(c); 38 C.F.R. § 19.5.  By its explicit terms, since 
under 38 U.S.C.A. § 1728, the veteran may not be reimbursed 
for treatment received beyond the date on which the medical 
emergency ended, there is no basis for granting him payment 
or reimbursement for any of the private medical expenses 
incurred after November 9, 2005.  

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Under that law, in order to be 
entitled to reimbursement of the aforementioned medical 
expenses, the veteran must meet the criteria enumerated in 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

Under Section 1725 and the accompanying regulations, payment 
or reimbursement cannot be provided after a veteran becomes 
stable for transfer.  Thus, payment or reimbursement for 
expenses incurred after November 9, 2005, are likewise not 
warranted under Section 1725.

Moreover, the veteran has indicated health care coverage 
under Medicare "Part A."  Medicare "Part A" is a 
supplementary medical insurance which was established to 
provide basic protection against the costs of hospital, 
related post-hospital, home health services, and hospice care 
for the aged and disabled pursuant to section 1811 of the 
Social Security Act.  See 42 U.S.C.A. § 1395c (West 2002).  
The definition of a health-care contract includes such 
insurance plans.  38 U.S.C.A. § 1725(f)(2)(B).  Thus, the 
criteria for reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations are not met.  
Consequently, the law and regulations in this case are 
dispositive, and prohibit the payment or reimbursement 
requested by the veteran.  See Sabonis, 6 Vet. App. at 430.

Given that the private treatment was not pre-authorized and 
it has been established that the veteran was stable for 
transfer as of the end of the day on November 9, 2005, the 
preponderance of the evidence is against this claim and it 
must be denied.



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
November 10, 2005, to November 18, 2005, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


